2200 l’as¢o Verd¢ I’arl<way. Suite 280
H¢c\d¢rsou, N¢vlda 89053

FORAN GLENNON PALANDECH PONZI & RUDLOFF PC

\OO°\|O\V\J>L»JN'-‘

m\lo\l.h¢'>\#N_O\om\lo\LhAwN-‘o

Case 3:18-cv-00016-RC.J-CBC Document 30 Filed 10/31/18 Page 1 of 3

Amy M. Samberg, NV Bar No. 10212
FORAN GLENNON PALANDECH
PONZI & RUDLOFF PC

400 E. Van Buren Street, Suite 550
Phoenix, AZ 85004

'l`elephone: 602~926~9880
Facsimile: 312~863-5099

Email: asamberg@fgppr.com

Casey G. Perkins, NV Bar No. 12063

FORAN GLENNON PALANDECH PONZI &
RUDLOFF PC

2200 Paseo Verde Parkway, Suite 280
Henderson, NV 89052

Telephone: 702-827-1510

Facsimile: 312-863-5099

Email: cperkins@fgpgr.com

Attorneysfor Defendant F ederal Insurance
Company. l

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

CAROL SEWELL, as an individual;
Case No. 3:18-cv-00016-RCJ-VPC
Plaintiff,

vs.
STIPULATION AND ORDER TO
CHUBB GROUP OF INSURANCE: EXTEND BRIEFING SCHEDULE
COMPANIES; CAPITAL ONE FINANCIAL ON MOTIONS FOR SUMMARY
CORPORATION; DOES I-X; BLACK AND JUDGMENT

WHITE CORPORATIONS I-X,

Defendants. (FIRST REQUEST)

 

 

 

lT IS HEREBY STIPULATED AND AGREED between Plaintiff Carol Sewell and
Defendant Federa| Insurance Company, by and through the parties’ respective counse|, pending the
Court’s approval, that the dates for Plaintiff and Def`endant to tile their respective oppositions to
Plaintift’s Motion for Summary Judgment and Defendant’s Motion for Summary Judgment (the

“Motions”), currently November 2, 2018 be extended to November 8, 2018. Given that this

 

 

Henderson, N<va~la 89051

FORAN GLENNON PALANDECH PONZl & RUDLOFF PC
1200 l"asco Vel le Parkwa Suite y80

\CQ°\IQ’\U\-l>b)N'-‘

NNNNNNNNN__‘o-¢o_o_____-o_
®\lo\¢J\-PWN_“O\QW\IQ\U\AWN_‘C

Case 3:18~cv-00016-RCJ-CBC Document 30 Filed 10/31/18 Page 2 of 3

extension will result in the parties’ respective reply briefs being due on Thanksgiving, the parties
further request that the Court set November 28, 2018 as the deadline for filing replies.

This request, which is the first request for an extension of the subject deadlines, is made to
ensure that the parties and counsel have sufficient time to consider and fully brief all of the issues
raised in the pending motions for summary judgment and to provide a brief additional period to
finalize reply briefs after the Thanksgiving holiday.

The parties respectfully request that this Court approve the foregoing stipulation.

:}'

 

 

DATE; mow$ ,2013 DATE: october 31, 2018

BRADLBY, D B & FORAN GLENNON PALANDECH PONZI
& RUDLOFF PC

Mark Wenzel, Esq. (NV Bar N¢)\.§‘SZO) By: /s/ Casev G. Perkins

P.O. Box 1987 Amy M. Samberg (NV Bar No. 10212)

R¢no, NV 89505 ' 400 E. Van Buren Street, Suite 550
Phoenix, AZ 85004

A“°'""”’f°' P’“‘"'W casey G. Perkins (Nv Bar No. 12063)
2200 Paseo Verde Parkway, Suite 280
Henderson, NV 89052
Attorneys for Defendant Federal insurance
Company

ORDER
IT IS SO ORDERED.

/' .
unemth day of /Vm£%%ézolx. g

UNITED STATI::,S DlS ICT COURT JUDGE

 

